In considering the propriety of such charges as B and N, and similar charges discussed and criticized in the case of Councill v. Mayhew, 172 Ala. 295, 55 So. 314, it is always necessary to keep in mind the particular phase or phases of undue influence presented by the evidence to which the charge is to be applied.
Where there is no issue in the evidence of actual fraud by deceit, nor of constructive fraud to be implied from confidential relations, such charges may not be erroneous, nor even misleading. Such was no doubt the case in Knox v. Knox,95 Ala. 495, 11 So. 125, 36 Am. St. Rep. 235, and also in the several cases referred to in 172 Ala. 309, 55 So. 314.
But in the instant case both of these issues are made by the evidence, and for this reason I concur in the opinion of Mr. Justice THOMAS holding that charges B and N were both misleading and erroneous in this case. *Page 413